Exhibit 10.5.9 

EHEALTH, INC. 2006 EQUITY  INCENTIVE  PLAN 

NOTICE OF  STOCK  UNIT  GRANT 

You have been granted the following Stock Unit award covering shares of the
Common Stock of eHealth, Inc. (the “Company”). Each Unit is equivalent to one
share of Common Stock of the Company (a “Share”) for purposes of determining the
number of Shares subject to this award. None of the restricted Stock Units will
be issued (nor will you have the rights of a stockholder with respect to the
underlying shares) until the vesting conditions described below are satisfied.
Additional terms of this grant are as follows:

 

 

 

Name of Participant:

 

«Name»

 

 

Total Number of Shares:

 

«TotalShares»

 

 

Date of Grant:

 

«DateGrant»

 

 

Vesting Commencement Date:

 

«VestDay»

 

 

Vesting Schedule:

 

[INSERT VESTING SCHEDULE HERE]

Performance-Based Vesting Metrics:

[INSERT VESTING PROVISIONS HERE]

You and the Company agree that this Stock Unit award is granted under, and
governed by the terms and conditions of, the 2006 Equity Incentive Plan (the
“Plan”) and the Stock Unit Award Agreement, both of which are attached to and
made a part of this document.

In the event of a Change in Control, as defined in the Plan, prior to the
completion of the Company’s [INSERT APPLICABLE YEAR HERE] fiscal year, [INSERT
APPLICABLE PERFORMANCE GOALS HERE] shall be deemed to be achieved at 100% of
their respective targets.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

EHEALTH, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 





--------------------------------------------------------------------------------

 



eHealth, Inc. 2006 Equity Incentive Plan

Stock Unit Agreement

 

 

 

 

 

 

Grant

 

The Company hereby grants you an award of restricted Stock Units (“RSUs”), as
set forth in the Notice of Stock Unit Grant (the “Notice of Grant”) and subject
to the terms and conditions in this Agreement and the Company’s 2006 Equity
Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Stock Unit Agreement.
When the RSUs are settled, par value will be deemed paid by you for each RSU by
past services rendered by you.

 

 

Company’s Obligation

 

Each RSU represents the right to receive a share of Stock (a “Share”) on the
vesting date. Unless and until the RSUs vest, you will have no right to receive
Shares under such RSUs. Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Settlement of
any vested RSUs shall be made in whole Shares only.

 

 

Vesting

 

Subject to the next paragraph (Forfeiture upon Termination of Service), the RSUs
awarded by this Agreement will vest according to the vesting schedule specified
in the Notice of Grant. If you commence working on a part-time basis, then the
vesting schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
you and the Company pertaining to your part-time schedule.

 

 

Forfeiture upon Termination of Service

 

Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if you terminate Service for any or no reason prior to vesting, the unvested
RSUs awarded by this Agreement will thereupon be forfeited at no cost to the
Company, except as otherwise specified in any duly authorized written agreement
between you and the Company.

 

 

Leaves of Absence

 

For purposes of this RSU, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work. If you go on a leave of absence, then the vesting schedule specified in
the Notice of Grant may be adjusted in accordance with the Company’s leave of
absence policy or the terms of your leave.

 

 

 

Payment after Vesting

 

Any RSUs that vest hereunder will be paid to you (or in the event of your death,
to your estate) in Shares.

 

 

Tax Withholding

 

Notwithstanding any contrary provision of this Agreement, no Shares shall be
distributed to you unless and until you have made satisfactory arrangements with
respect to the payment of income, employment and any other taxes which must be
withheld with respect to such Shares. The Administrator, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
you to satisfy such tax withholding obligation, in whole or in part by one or
more of the following: (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a value equal to the minimum amount
statutorily required to be withheld, (c) delivering to the Company already
vested and owned Shares having a value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to you through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. If you fail to make satisfactory arrangements for the
payment of any required tax withholding obligations with respect to Shares that
are vesting, the Administrator, in its sole discretion, may require you to
permanently forfeit such Shares and the Shares will be returned to the Plan at
no cost.

 

 

Arbitration

 

You and the Company agree that any and all disputes arising out of the terms of
the Notice of Grant, the Plan or this Agreement or their interpretation shall be
subject to binding arbitration in Santa Clara County, California before the
American Arbitration Association under its California Employment Dispute
Resolution Rules, or by a judge to be mutually agreed upon. You and the Company
agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. You and the Company agree that the prevailing party in any
arbitration shall be awarded reasonable attorney’s fees and costs.

 

 

Payments after Death

 

Any distribution or delivery to be made to you under this Agreement will, if you
are then deceased, be made to the administrator or executor of your estate. Any
such administrator or executor must furnish the Company with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

 

 

Stockholder Rights

 

Neither you nor any person claiming under or through you will have any of the
rights or privileges of a stockholder of the Company in respect of any Shares
deliverable hereunder unless and until certificates representing such Shares
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to you or your broker.

 

 

 

No Effect on Employment

 

Your employment with the Company and its Subsidiaries is on an at-will basis
only. Accordingly, the terms of your employment with the Company and its
Subsidiaries will be determined from time to time by the Company or the
Subsidiary employing you (as the case may be), and the Company or the Subsidiary
will have the right, which is hereby expressly reserved, to terminate or change
the terms of your employment at any time for any reason whatsoever, with or
without good cause or notice.

 

 

Notices

 

Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company at 440 East Middlefield Road, Mountain View, California
94043, Attn: Stock Administration, or at such other address as the Company may
hereafter designate in writing or electronically.

 

 

Grant is Not Transferable

 

Except to the limited extent provided in paragraph, this grant and the rights
and privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void. You may,
however, dispose of this award in your will or through a beneficiary
designation.

 

 

Binding Agreement

 

Subject to the limitation on the transferability of this grant contained herein,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 

 

Additional Conditions to Issuance of Stock

 

If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to you (or your estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Resale Restrictions

 

You agree not to sell any RSU Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California, without regard to its choice-of-law provisions.

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Notice of Grant are subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement or the Notice of Grant and one or more provisions of the Plan, the
provisions of the Plan will govern.

This Agreement, the Notice of Grant, any duly authorized written agreement
between you and the Company and the Plan constitute the entire understanding
between you and the Company regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended only by another written agreement between the parties.

 

 

Administrator Authority

 

The Administrator will have the power to interpret the Plan, the Notice of Grant
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Notice of Grant or this Agreement.



--------------------------------------------------------------------------------

 

BY SIGNING THE  NOTICE OF  GRANT,  YOU AGREE TO ALL OF THE TERMS AND 

CONDITIONS DESCRIBED ABOVE AND IN THE  PLAN.  

 



--------------------------------------------------------------------------------